           Case 1:14-cr-00591-CCB Document 154 Filed 11/02/18 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                   :
                                           :
               v.                          :     Criminal No. CCB-14-0591
                                           :     Civil No. CCB-17-1756
ANGELA M. BLYTHE,                          :
      Defendant/Petitioner .               :
                                       ooooOoooo

 GOVERNMENT’S MOTION FOR AN EXTENSION UNTIL NOVEMBER 8, 2018
                   TO FILE ITS RESPONSE

       Comes now the United States of America, by and through Robert K. Hur, United States

Attorney for the District of Maryland, and Joyce K. McDonald, Assistant United States Attorney,

and moves the Court for an extension of time until November 8, 2018, to file its response TO

Defendant-Petitioner's Memorandum. In support of its Motion, the United States shows as

follows:

       1. The Court (The Honorable Marvin J. Garbis) directed appointed counsel for

Defendant-Petitioner to review Defendant's pro se filing and "determine how best to present

potentially valid contentions for Defendant." ECF 151. The order further directed appointed

counsel to file a legal memorandum regarding the defense position by October 1, 2018, and the

government to respond by November 2, 2018. ECF 151.

       2. The government needs until November 8, 2018 to complete its response; counsel for

Defendant-Petitioner has generously agreed to the extension.

       3. Accordingly, the government requests an extension of time to and including

November 8, 2018, to file its response to Defendant/Petitioner Blythe's Memorandum. ECF 152.

                                                   Respectfully submitted,
                                                   Robert K. Hur
                                                   UNITED STATES ATTORNEY


                                               1
         Case 1:14-cr-00591-CCB Document 154 Filed 11/02/18 Page 2 of 2




                                              By:     ________/s/___________________
                                                      Joyce K. McDonald
                                                      Assistant United States Attorney

                                  CERTIFICATE OF SERVICE

   I hereby certify that the Government’s Motion For An Extension of Time was served on

counsel for defendant/petitioner through filing in the Court's electronic filing system.



                                                      ____/s/______________
                                                      Joyce K. McDonald
                                                      Assistant United States Attorney




                                                 2
